UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4473



UNITED STATES OF AMERICA,


                                               Plaintiff - Appellee,
          versus

RICHARD DEAN MEARS,
                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-04-212)


Submitted:   March 27, 2006                 Decided:   April 20, 2006


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Dean Mears, Appellant Pro Se. Douglas Cannon, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Following a jury trial, Richard Dean Mears was convicted

on ten counts of mail fraud, in violation of 18 U.S.C.A. § 1341

(West Supp. 2005), one count of wire fraud, in violation of 18

U.S.C.A. § 343 (West Supp. 2005), and one count of travel in

interstate commerce for a fraudulent purpose (“interstate travel

fraud”), in violation of 18 U.S.C. § 2314 (2000).*     The district

court sentenced him to concurrent 114-month prison terms on each

count.   Mears timely appeals.

           Mears challenges the sufficiency of the evidence to

support his convictions. A jury’s verdict must be upheld on appeal

if there is substantial evidence, taking the view most favorable to

the government, to support it.    Glasser v. United States, 315 U.S.
60, 80 (1942).   Substantial evidence is defined as “that evidence

which ‘a reasonable finder of fact could accept as adequate and

sufficient to support a conclusion of a defendant’s guilt beyond a

reasonable doubt.’”   United States v. Newsome, 322 F.3d 328, 333

(4th Cir. 2003) (quoting United States v. Burgos, 94 F.3d 849, 862
(4th Cir. 1996)).   We have thoroughly reviewed the record and find

that the evidence was sufficient to support Mears’ convictions of

mail fraud, Neder v. United States, 527 U.S. 1, 25 (1999); United
States v. Godwin, 272 F.3d 659, 666 (4th Cir. 2001), wire fraud,

Neder, 527 U.S. at 25; United States v. Vincent, 416 F.3d 593, 600

(7th Cir. 2005); and interstate travel fraud, Brown v. Protective

     *
      Mears was represented by counsel at his jury trial, but
elected to proceed without counsel at all further proceedings,
including on appeal.

                                 - 2 -
Life Ins. Co., 353 F.3d 405, 407 (5th Cir. 2003); United States v.

Monas, 128 F.3d 376, 384 (6th Cir. 1997).

           Mears also argues that his federal prosecution violates

the prohibition against double jeopardy, that the state authorities

engaged in outrageous conduct in referring his case to the federal

authorities, that the federal prosecutor engaged in prosecutorial

misconduct, and that his sentence violated the Sixth Amendment. We

find these claims are meritless. Finally, Mears argues that he was

deprived of effective assistance of trial counsel.             However,

because   the   record   does   not   conclusively   show   ineffective

assistance of counsel, this claim is not cognizable on direct

appeal.   United States v. King, 119 F.3d 290, 295 (4th Cir. 1997).
           Accordingly, we affirm Mears’ convictions and sentence.

Mears’ motion to file an oversized brief is granted.        Mears also

filed a motion entitled “Request for Certification or Judicial

Notice of Presentence Report.”        To the extent that he asks this

court to consider the presentence report in reviewing his claims,

we grant the motion.     Mears’ motion for transcripts is denied as
moot.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               AFFIRMED




                                 - 3 -